t c memo united_states tax_court david broomfield petitioner v commissioner of internal revenue respondent docket no 4849-03l filed date david broomfield pro_se mark d petersen for respondent memorandum opinion gale judge this case is before the court on respondent's motion to dismiss for lack of jurisdiction on the ground that the petition was not filed within the time prescribed by sec_6330 petitioner filed an objection to respondent's motion the parties then filed seriatim responses to petitioner's objection a hearing was held on respondent's motion petitioner who is incarcerated did not appear but instead submitted a statement under rule c respondent offered the testimony of the settlement officer who handled petitioner's request for a hearing under sec_6330 we base our findings on the facts that are not in dispute petitioner's submissions and various documents from petitioner's administrative file in the record we rely on respondent's witness's testimony only to the extent it contains admissions or establishes the foundation for admitting the material in petitioner's administrative file background petitioner was incarcerated at oakhill correctional institution in oregon wisconsin at the time the petition was filed on date a final notice - notice_of_intent_to_levy and notice of your right to a hearing was mailed to petitioner pincite west wanda avenue milwaukee wisconsin wanda avenue address regarding unpaid federal income taxes for on unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure date petitioner timely requested a hearing by filing a form request for a collection_due_process_hearing in which he listed the wanda avenue address as his address on date the settlement officer assigned to petitioner's case mailed an acknowledgment letter and appeals process flyer to petitioner at the wanda avenue address an assignment letter requesting that petitioner contact the appeals_office to schedule a hearing was sent to petitioner's wanda avenue address on date after no response was received with respect to the foregoing letters the settlement officer confirmed the wanda avenue address as the address of petitioner recorded on respondent's integrated data retrieval system idrs and sent a second assignment letter to the wanda avenue address on date requesting that petitioner contact her by date petitioner responded to this letter by telephoning the settlement officer on date they conducted a hearing over the telephone at that time petitioner advised the settlement officer of his belief that he was due a refund with respect to his tax_year and of his desire to file a corrected return for petitioner claimed to have filed previously for petitioner requested that the settlement officer provide him a return form for completion and filing petitioner further requested return forms for and so that he could become current in his filing obligations in the course of this discussion petitioner advised the settlement officer that he would be going to jail on the day after their telephone conversation date the settlement officer mailed a letter to petitioner at the wanda avenue address which enclosed return forms for and through and set a date deadline for petitioner to submit completed returns for these years on date petitioner was incarcerated in the wisconsin state prison system petitioner did not submit the completed returns or any other materials by the december deadline on date respondent mailed a notice_of_determination dated date regarding the proposed levy for to the wanda avenue address using certified mail return receipt requested respondent received a return receipt card indicating that the notice_of_determination was accepted at the wanda avenue address on date the wanda avenue address was also the address given in the most recent federal_income_tax return that petitioner filed prior to the mailing of the notice_of_determination namely petitioner's return for received by respondent on date on date the settlement officer received a letter from petitioner dated date and postmarked date advising that he had been incarcerated since date had had no mail forwarded to him by prison authorities and therefore had been unable to complete the return or any of the other return forms as requested by the settlement officer petitioner sought a further extension of time to file a return for petitioner further requested that all materials be retransmitted to him at oakhill correctional institution county hwy m p o box oregon wisconsin on date days after respondent mailed the notice_of_determination the court received a document from petitioner that was filed as his petition for lien or levy action the document was in an envelope postmarked date respondent subsequently filed a motion to dismiss for lack of jurisdiction discussion sec_6330 establishes the procedures for administrative and judicial review of actions to collect by levy sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if a hearing is requested it is held by the internal_revenue_service office of appeals sec_6330 following the hearing the appeals officer will issue a written_determination setting forth his findings and decisions sec_301 e q a-e8 i proced admin regs sec_6330 provides that a person may within days of a determination appeal the determination to the tax_court or if the tax_court does not have jurisdiction over the underlying tax_liability to a federal district_court the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 the court's jurisdiction under sec_6330 depends on the issuance of a valid notice_of_determination and the filing of a timely petition for review see 117_tc_122 114_tc_492 it follows that when a petition is not timely filed we are obliged to dismiss the case for lack of jurisdiction see 115_tc_114 in his motion respondent argues that the petition is untimely and that the court therefore lacks jurisdiction petitioner maintains that his incarceration and subsequent transfers within the wisconsin prison system prevented him from receiving mail from date through at least date therefore petitioner argues that he did not receive the sec_301_6330-1 proced admin regs clarifies that this 30-day period commences on the day after the date of the notice_of_determination notice_of_determination with sufficient time to file a timely petition with this court although sec_6330 does not specify the means by which the commissioner is required to give notice of a determination made under sec_6330 we have held that use of the method authorized in sec_6212 and b for notices of deficiency is sufficient 122_tc_258 thus if a notice_of_determination is sent by certified or registered mail to the taxpayer at his last_known_address it is sufficient and valid for purposes of commencing the 30-day period in which the petition must be filed regardless of whether the taxpayer actually receives the notice in time to petition the court id pincite petitioner argues in the alternative that we should extend the period for him to file his petition under fed r civ p b although the federal rules of civil procedure may be instructive in the interpretation and application of our rules see eg 119_tc_242 83_tc_302 this court is governed by its own rules see sec_7453 this court's counterpart to fed r civ p b is rule c see explanatory note to rule c 60_tc_1080 rule c provides that the court in its discretion may make longer or shorter any period provided by these rules emphasis added rule c then distinguishes the period fixed by statute within which to file a petition with the court to redetermine a deficiency or a liability and provides that such periods cannot be extended by the court fed r civ p b does not address time periods fixed by statute and thus has little relevance here consistent with rule c we lack authority to extend the period for filing a petition fixed by sec_6330 respondent sent the notice_of_determination dated date by certified mail to the wanda avenue address on date the petition in this case was received by the court on date in an envelope postmarked date4 - that is and days respectively after the date the notice_of_determination was issued and mailed accordingly our jurisdiction depends on whether the wanda avenue address was petitioner's last_known_address at the time the notice was mailed the court_of_appeals for the seventh circuit where an appeal in this case would ordinarily lie has indicated that a taxpayer's last_known_address is the address which in light of the circumstances the commissioner reasonably believes is the address at which the taxpayer wishes to be reached at the time the notice_of_deficiency is sent 946_f2d_45 7th cir 929_f2d_329 7th cir the commissioner may rely on the address found in the return being audited5 or the most recent see sec_7502 and a rule a the court_of_appeals for the seventh circuit has not adopted the position of this court and other courts of appeals that the address on the taxpayer's most recently filed return generally constitutes the last_known_address instead the address on a subsequently filed return is relevant but not dispositive concerning the last_known_address compare 907_f2d_517 5th cir most recent tax_return filed revg 92_tc_949 cylcone drilling inc v continued address in his files unless there is 'clear and concise notification from the taxpayer directing the commissioner to use a different address ' goulding v united_states supra quoting 653_f2d_1185 7th cir eschweiler v united_states supra 91_tc_1019 the burden falls on the taxpayer to give clear and concise notification to the commissioner of a change in address eschweiler v united_states supra pincite goulding v united_states supra pincite 62_tc_367 the commissioner need only exercise reasonable diligence in attempting to discover the taxpayer's last_known_address eschweiler v united_states supra pincite indeed in the view of the court_of_appeals for the seventh circuit even where the commissioner has become aware that the address obtained from the taxpayer may not be where he is currently residing the commissioner is entitled to use such address absent clear and concise notification from the taxpayer of a new address id pincite even though aware that taxpayer's lease had expired for the address commissioner used commissioner entitled to use such continued kelley 769_f2d_662 10th cir most recent tax_return filed 724_f2d_808 9th cir most recent tax_return filed 91_tc_1019 most recent tax_return filed with 946_f2d_45 7th cir 653_f2d_1185 7th cir address absent clear and concise notification by taxpayer in determining whether the commissioner acted with reasonable diligence to identify the taxpayer's last_known_address the focus of the inquiry is the information the commissioner had available to him at the time the notice was mailed 128_f3d_118 2d cir eschweiler v united_states supra pincite whether the commissioner has discharged his obligation of reasonable diligence is a question to be resolved upon the facts and circumstances of each case mcpartlin v commissioner supra when the taxpayer is incarcerated we and other courts have generally held that the commissioner is entitled to treat an address given in the return under audit or in the return most recently filed as the last_known_address even where the commissioner has some knowledge of the incarceration absent clear and concise notification by the taxpayer that the place of incarceration or some other address should be used see eg 297_f2d_760 9th cir snell v commissioner tcmemo_1993_470 affd without published opinion 50_f3d_16 9th cir agustin v commissioner tcmemo_1992_167 tirado v commissioner tcmemo_1979_448 cf 437_fsupp_247 d md last_known_address was place of incarceration where taxpayer advised commissioner of place and commencement_date of incarceration the exceptions have generally arisen where the knowledge that the commissioner possesses regarding the taxpayer’s incarceration is quite specific and there is an infirmity in the last_known_address on which the commissioner seeks to rely see 539_f2d_231 d c cir notice not sent to last_known_address where commissioner aware that taxpayer had been incarcerated in atlanta penitentiary for years and mailed notice to warden there for service on taxpayer 74_tc_377 commissioner participated in prosecution resulting in taxpayers' conviction for federal tax crimes therefore taxpayers' whereabouts in federal prison system readily available to commissioner address on which commissioner relied not given on returns for years involved 62_tc_543 deficiency determined as a result of commissioner’s agent’s interview of taxpayer in jail neither address on which commissioner relied had been provided by taxpayer for the reasons discussed below we conclude that the wanda avenue address was petitioner’s last_known_address when respondent mailed the notice_of_determination the wanda avenue address was the address reported by petitioner in the last return he filed before respondent’s mailing of the notice_of_determination namely his federal_income_tax return received by respondent on date moreover petitioner listed the wanda avenue address as his address on his form submitted on date see schake v commissioner tcmemo_2002_262 address listed on request for hearing considered in determining last_known_address for sec_6330 purposes as the wanda avenue address was both the address reported in petitioner’s most recently filed return and that listed in his request for a hearing under sec_6330 we conclude that it was his last_known_address as of the commencement of his sec_6330 hearing the question becomes whether petitioner’s informing the settlement officer of his pending incarceration caused any change in the address that respondent was entitled to rely on as the last_known_address when the notice_of_determination was mailed we conclude in the circumstances of this case that it does not according to the settlement officer's case notes and correspondence with petitioner in a telephone conference in addition petitioner responded to the settlement officer’s followup letter of date sent to the wanda avenue address we note that the settlement officer sent the date letter to the wanda avenue address only after verifying that address in respondent's computerized idrs file listings of taxpayer addresses as petitioner had failed to respond to two earlier letters sent to the wanda avenue address as followups to his request for a hearing because the address reported in the most recently filed return and that listed in the request for the sec_6330 hearing were the same we have no occasion to consider whether the last_known_address standard employed by the court_of_appeals for the seventh circuit which accords greater weight to the address on the return currently under audit should result in greater weight being given to the address listed on the hearing request rather than any different address in the most recently filed return conducted on date petitioner and the settlement officer agreed that petitioner would submit tax returns for and through pursuant to a time frame that the settlement officer would establish in her letter to petitioner forwarding the necessary return forms on date the settlement officer sent petitioner a letter at the wanda avenue address forwarding the return forms and setting date as the deadline for returning the completed forms petitioner clearly received this letter as he references the date deadline and acknowledges his agreement to submit a return by then in his various submissions to the court petitioner was incarcerated on date but he did not contact the settlement officer before then or indeed until his letter of date advising of his new address at the oakhill correctional institution we do not believe petitioner was unaware that his incarceration would commence on date when he spoke with the settlement officer on date or when he received her date letter shortly thereafter the in his various submissions petitioner has at no point claimed that he advised respondent of the date or place of his incarceration prior to his date letter notwithstanding the fact that respondent claimed in support of his motion to dismiss that petitioner did not notify respondent of a new address until date when respondent's appeals_office received petitioner's letter dated date in which petitioner notified respondent of a change_of address settlement officer concedes that petitioner had made her aware of his pending incarceration in their date conversation but claims that petitioner did not advise her of any specifics concerning the date or place on the basis of the date letter which evidences the settlement officer's lack of awareness of petitioner's imminent incarceration and petitioner's failure to claim otherwise we find that petitioner did not advise respondent of the date or place of his incarceration prior to his letter of date indeed by his silence in the face of imminent incarceration petitioner allowed the settlement officer to be misled about his whereabouts the caselaw concerning last_known_address generally places the burden on the taxpayer to apprise the commissioner through clear and concise notification of any change_of address including circumstances where the taxpayer has been incarcerated see 297_f2d_760 9th cir snell v commissioner tcmemo_1993_470 agustin v commissioner tcmemo_1992_167 tirado v commissioner tcmemo_1979_448 the rationale is that the place of incarceration may constitute a temporary place of abode and to require the commissioner to keep track of a taxpayer's whereabouts in these circumstances would impose an impossible administrative burden on him cohen v see supra note commissioner supra pincite the exceptions to the taxpayer's burden to provide clear and concise notification have occurred where the commissioner had at his disposal specific information concerning the whereabouts of an incarcerated taxpayer see 539_f2d_231 d c cir 74_tc_377 62_tc_543 here petitioner does not allege and we do not find that he notified respondent that he wished any correspondence to be sent to him at his place of incarceration prior to respondent's mailing the notice_of_determination on date while petitioner informed the settlement officer that he would be going to jail this information was not of sufficient clarity and precision to fulfill petitioner's duty_of providing clear and concise notice of a definite change_of address tirado v commissioner supra moreover there is no allegation or suggestion that respondent had some other means of knowing the specifics of petitioner's incarceration such that petitioner might be relieved of his duty to provide clear and concise notification of any change in address keeton v commissioner supra is instructive in that case the commissioner had participated in the prosecution that led to the taxpayer's conviction for federal tax crimes thus we concluded that the commissioner knew the taxpayer was in federal prison and could have readily ascertained his whereabouts similarly in diviaio v commissioner supra on which petitioner relies the commissioner's knowledge of the taxpayer's place of incarceration was patent as the commissioner mailed the notice_of_deficiency to the warden at the federal penitentiary in atlanta for service on the taxpayer here there is no allegation or suggestion that respondent knew at the time the notice_of_determination was mailed whether petitioner was in the federal or state penal system much less the precise location where petitioner was incarcerated finally we note that the notice_of_determination mailed on date to petitioner at the wanda avenue address was accepted there on date which suggests that petitioner had made arrangements to receive mail there and intended for mail to be sent there see snell v commissioner supra we accordingly hold that petitioner's last_known_address when the notice_of_determination was mailed was the wanda avenue address to which the notice was mailed on date the notice was therefore sufficient to commence the 30-day period within which petitioner could appeal the determination to the tax_court under sec_6330 122_tc_258 as the petition was postmarked on date and delivered to the court on date or and days respectively after the issuance and mailing of the notice_of_determination we are obliged to grant respondent's motion to dismiss for lack of jurisdiction 117_tc_122 115_tc_114 to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered
